 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     ALASKA PLUMBING AND PIPEFITTING
 9   INDUSTRY PENSION FUND; and Robert                   Case No. 2:20-cv-00173-RSM
     Hubbard as a Fiduciary of the ALASKA
10   PLUMBING AND PIPEFITTING INDUSTRY                   ORDER RESETTING TRIAL AND
     PENSION FUND,                                       DISCOVERY-RELATED DEADLINES
11
                           Plaintiffs,
12          v.

13   POLAR REFRIGERATION AND
     RESTAURANT EQUIPMENT, INC.; and
14   COMMERCIAL KITCHEN SOLUTIONS, LLC,

15                         Defendants.

16          This matter is before the Court on the Parties’ stipulated motion. The Court has considered

17   the motion, as well as the pleadings, files, and court records in this matter. Being otherwise

18   advised, the Court ORDERS: the Parties’ stipulated motion is GRANTED.             The remaining

19   deadlines set by Order dated July 9, 2020 have been adjusted as follows:

20                 a.      Deadline for filing motions related to discovery     July 23, 2021

21                 b.      Discovery completed by                               August 27, 2021

22                 c.      All dispositive motions must be filed by             September 24, 2021

23                 d.      Mediation, if requested by the Parties               November 5, 2021




      ORDER – 1
 1               e.    All motions in limine                                March 14, 2022

 2               f.    Agreed pretrial order                                March 30, 2022

 3               g.    Pretrial conference to be scheduled by the Court    ______________

 4               h.    Trial briefs, proposed findings of fact / conclusions
                       of law, designations of deposition testimony
 5                     pursuant to LCR 32(e), and trial exhibits due         April 6, 2022

 6               i.    Trial date                                           April 18, 2022

 7

 8        Dated: May 28, 2021.

 9

10                                             A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER – 2
